Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art of record to provide a method for producing a thin woven fabric composed of warp yarns and weft yarns with the claimed basis weight of 15gsm-50gsm and circular cross-sectional shape nylon 6 or nylon 66 fibers with a fineness of 5-30dtex, an average deviation of the coefficient of friction on at least one side of the fabric is 0.008-0.05, the value of Qmax of that side of the fabric is 0.3-1.5 cc/cm2-sec, a yarn flattening index of yarns composing the outermost surface on the side of the fabric having a higher smoothness of 0.75 or less and a yarn flattening index of yarns not composing the outermost surface of 0.8-1.0 with the method comprising the steps of weaving the fabric, dyeing and drying the fabric, and subsequently calendering the fabric using calender rolls wherein a metal roll and an elastic roll are combined under conditions such that when glass transition temperature of the nylon 6 or nylon 66 fibers is defined as claimed, the calender temperature roll and calender pressure roll and calender roll speed, and calendering index are defined as claimed. 
The closet prior art includes Kunisada. Kunisada teaches a method of producing a thin woven fabric with warp and weft yarns but does not teach the claimed average deviation of the coefficient of friction, Qmax value or yarn flattening indices. Gajjar teaches polyester fibers, but not the claimed nylon 6 or nylon 66 fibers. As note din Applicant’s arguments the alkali reducing process is taught after the calendering process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789